Citation Nr: 0630834	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  04-19 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


INTRODUCTION

The veteran served on active duty from October 1964 to August 
1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim for 
service connection for bilateral hearing loss.  The veteran 
filed a timely appeal to this adverse determination to the 
Board.

In his May 2004 Substantive Appeal, the veteran raised the 
issue of service connection for bilateral tinnitus.  The 
Board refers this issue to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.

The veteran's service medical records (SMRs) reflect no 
specific complaints, findings, or diagnoses of hearing loss.  
The veteran's inservice ear examinations reflected hearing 
within the normal range as contemplated by regulation.  38 
C.F.R. § 3.385 (2005).  On service audiological evaluation in 
October 1964, puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
-10 (-5)
LEFT
-5 (10)
-5 (5)
-10 (0)
-5 (5)
-10 (-5)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.) 

On service periodic examination in July 1967, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
N/R
-5 (0)
LEFT
-10 (5)
-5 (5)
-5 (5)
N/R
-5 (0)

On service periodic examination in July 1970, puretone 
thresholds, in decibels (ISO), were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
N/R
0
LEFT
0
0
0
N/R
0

On separation examination in August 1977, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
10
20
25
LEFT
10
10
15
20
15

The Board notes, however, the absence of in-service evidence 
of hearing loss is not fatal to the claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability (i.e., one meeting the requirements 
of section 3.385, as noted below) and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  For VA 
purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
or the thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent. See 38 C.F.R. § 3.385 (2005).

The veteran claims that he was exposed to the loud noises of 
explosives, recoilless weapons, grenades, machine guns, 
mortars, and artillery in both Infantry Officer Candidate 
School and combat in Vietnam.  The veteran's DD-214 reflects 
the receipt of the Combat Infantryman Badge, and thus, the 
veteran is competent to provide evidence of excessive noise 
exposure in service on the basis of his assertions, if 
consistent with the facts and circumstances of his 
established combat service.  See 38 C.F.R. § 1154 (West 
2002); see also Arms v. West, 12 Vet. App. 188 (1999) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

The pertinent evidence with regard to any hearing loss since 
the veteran's separation from military service, includes the 
report of an April 2004 private audiological evaluation, 
which was considered by the RO in its determination on 
appeal, and an August 2004 statement from a private 
audiologist who reported that "[a]udiogram showed moderate 
to severe sensory neural hearing loss in mid-frequency & high 
frequency. (copy of result is enclosed).  It is my clinical 
impression that noise exposure in active duty period will be 
a part of contributing factor of hearing loss."  The later 
medical report was not considered by the RO in its 
determination and was submitted to the Board without RO 
review or waiver of initial RO consideration of that 
evidence.  The veteran's representative acknowledged this 
procedural deficiency in its June 2006 written presentation 
to the Board, indicating that waiver of initial RO 
consideration would not be given if the Board did not find 
the private examiner's statement to be sufficient to grant 
the benefits sought.

In this regard, the Board does find that additional 
development of the record is necessary in this case.  The 
Board points out that while the above-noted private examiner 
may be competent (as a medical provider) to offer an 
assessment of hearing loss currently affecting the veteran, 
he has not provided any specific findings in accordance with 
the applicable VA regulation.  Although the private 
audiologist provided graphical representations of the 
veteran's hearing loss, he only provided puretone averages 
and did not interpret the puretone thresholds in decibels for 
each frequency depicted in the audiogram.  The Board is 
precluded from applying these results to the criteria of 38 
C.F.R. § 3.385 in order to determine the severity of the 
veteran's current hearing loss.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (holding that neither the Board nor the 
RO may interpret graphical representations of audiometric 
data).  While it appears from a layperson's review of the 
private audiogram that the provisions of 38 C.F.R. § 3.385 
may be met, further VA examination is necessary for the 
above-stated reasons.  

Hence, the Board finds that a VA examination and opinion as 
to whether the veteran currently has a hearing loss 
disability in accordance with the provisions of 38 C.F.R. 
§ 3.385, and, if so, whether the diagnosed disability is 
medically related to service, to particularly include the 
veteran's in-service acoustic trauma, is needed to resolve 
the claim on appeal.  See 38 U.S.C.A. § 5103A (West Supp. 
2005).  Further, the Board finds that the veteran should be 
given the opportunity to provide the April 2004 audiogram in 
numerical rather than graphic form in accordance with the 
provisions of 38 C.F.R. § 4.85 (a), (d) (2005).  He may also 
submit new audiological evidence.  

Finally, there has been a significant change in the law with 
the enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  During the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  On 
remand, the RO will have the opportunity to remedy any VCAA 
notice deficiency.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and subsequent interpretive 
authority.  See, e.g., Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The veteran should be given the 
opportunity to provide the April 2004 
private audiogram in numerical rather 
than graphic form in accordance with the 
provisions of 38 C.F.R. § 4.85 (a), (d) 
(2005).  The veteran may also submit new 
audiological evidence.

3.  The veteran should be afforded an 
appropriate audiological examination to 
ascertain the identity and etiology of 
any bilateral hearing loss that may be 
present.  All indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion as to 
whether any bilateral hearing loss found 
on examination is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
of less than 50 percent) causally or 
etiologically related to the veteran's 
reported exposure to military noise 
during service.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

4.  Thereafter, the veteran's claim 
should be readjudicated on the basis of 
all relevant evidence of record including 
that added to the record since the last 
supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
SSOC that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



